Exhibit 10.1

 

KODIAK OIL & GAS CORP.

AMENDING AGREEMENT

 

THIS AMENDING AGREEMENT (“Amending Agreement”), effective January 1, 2010, is
made between Kodiak Oil & Gas Corp., a Yukon Territory corporation (“Employer”),
and James E. Catlin (“Executive”).

 

RECITALS

 

WHEREAS, Employer and Executive entered into an executive employment agreement,
effective January 1, 2008 (the “Employment Agreement”), pursuant to which
Employer provided continued employment of Executive and Executive committed
himself to continue to serve Employer on the terms and conditions provided in
the Employment Agreement; and

 

WHEREAS, Employer and Executive now wish to amend the Employment Agreement, as
set out below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.                                       In Section 1 of the Employment
Agreement, the occurrence of the sentence “Executive will devote full time and
attention to achieving the purposes and discharging the responsibilities of his
position.” is hereby deleted and replaced with the following:

 

“Executive will devote substantially his full time and attention to achieving
the purposes and discharging the responsibilities of his position.  For purposes
of this Agreement, “substantially his full time and attention” shall mean no
less than 30 hours per week.”

 

2.                                       In Section 3.1 of the Employment
Agreement, the occurrence of “Three Hundred and Fifty Thousand Dollars
($350,000)” is hereby deleted and replaced with the following:

 

“Two Hundred and Forty Thousand Dollars ($240,000)”.

 

3.                                       Except as modified herein, Employer and
Executive confirm that the Employment Agreement remains unmodified and in full
force and effect.  The Employment Agreement as modified by this Amending
Agreement constitutes the entire agreement between the parties relating to the
subject matter hereof.

 

4.                                       This Amending Agreement may be executed
by the parties in separate counterparts, including by electronic transmission
via facsimile or e-mail, each of which such counterparts when so executed and
delivered shall be deemed to constitute one and the same instrument.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 

 

 

EMPLOYER:

 

 

 

KODIAK OIL & GAS CORP.

 

 

 

By:

/s/ Herrick K. Lidstone

 

 

Herrick K. Lidstone, Jr., Chairman

 

 

Compensation and Nominating Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ James E. Catlin

 

 

James E. Catlin

 

--------------------------------------------------------------------------------

 